EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Andrzej Malarz on 6/13/2022.
The application has been amended as follows: 

In the specification filed on 5/16/2019: 

In page 3, line 17 (fourth line from the bottom): replaced “complete setting”  with ---complete hardening---
In page 9, line 8: replaced “offsets” with ---branches---
In page 11, line 4: replaced “the setting” with ---the hardening---  
In page 13, line 5: replaced “( 6)” with  ---(16)---
In page 15, line 11: replaced “after setting” with ---after hardening---

In the claims filed on 5/16/2019:
Please replace the claim set with the following claim set:

1.	A measurement device for determination of fixed reference points comprising:
positioning devices comprising a recording device and a recorded device; 
a para-occlusal index tray; 
a plurality of changeable single-use recording index plates, wherein each plate is configured as a sensor; 
an impression material;
a hoop frame configured to be placed on a head, in a form of an elastic band, wherein the hoop frame comprises: 
a control system; and
a reference handle located centrally in a frontal part and configured to be mounted at a base of a nose, wherein the reference handle is equipped with the recording device or the recorded device;
wherein the para-occlusal index tray is equipped with the recorded device or the recording device; and 
wherein the recording device and the recorded device, when mounted to the reference handle and to the para-occlusal index tray during use are capable of being aligned centrally along an axis of symmetry of a patient's face during a measurement, and wherein said recording device and said recorded device are connected to the control system.
 
2.	The measurement device according to claim 1, wherein the impression material is mounted to the para-occlusal index tray.

3. 	The measurement device according to claim 1, wherein the recording device and the recorded device are connected to the control system by a wired connection or, alternatively, are configured to be connected to the control system by a wireless connection. 

4.  	The measurement device according to claim 1, wherein the recorded device comprises angular position sensors in a form of inclinometers. 

5. 	The measurement device according to claim 1, wherein the recording device comprises a camera. 

6. 	The measurement device according to claim 1, wherein the recording device comprises a camera and the recorded device comprises a marker. 

7. 	The measurement device according to claim 1, wherein the recording device comprises a device to measure distances to at least three predefined points in a form of a stereoscopic camera. 

8. 	The measurement device according to claim 1, wherein the para-occlusal index tray is configured to be connected to an additional device. 

9. 	The measurement device according to claim 8, wherein the recorded device comprises an adapter and the recorded device is configured to be placed directly on the additional device using said adapter.

10. 	The measurement device according to claim 1, wherein the recorded device or the recording device comprises a socket for fitting para-occlusal index trays of different dimensions.

11. 	The measurement device according to claim 9, wherein the adapter comprises a surface and branches in the form of at least two jackets for a placement of the additional device. 
 
12. 	The measurement device according to claim 1, wherein the control system is capable of being connected by a wired or a wireless connection to an external device. 

13. 	The measurement device according to claim 1, wherein the reference handle comprises a rubber pad.

14.	The measurement device according to claim 13, wherein the reference handle comprises two openings. 

15. 	The measurement device according to claim 1, wherein the measurement device comprises a housing, the recording device is configured to be enclosed in the housing, and the housing comprises a socket, an articulation joint socket and an indicator.
 
16. 	The measurement device according to claim 1, wherein the measurement device further comprises at least two positioning peripherals configured to be connected to the para-occlusal index tray.

17. 	The measurement device according to claim 16, wherein the positioning peripherals each comprise columns and a crosspiece. 

18. 	A method for recording position of teeth of a patient using reference points of the patient comprising: 
	providing a recording device and a recorded device;
placing a hoop frame on a patient's head;
wherein the recording device or the recorded device is located on the hoop frame;
designating the reference points of the patient by aligning the recording device or the recorded device to the patient's anatomy;
aligning the recording device or the recorded device to an axis of symmetry of the patient's face; 
providing a para-occlusal index tray and placing the para-occlusal index tray at least partially inside the patient’s mouth;
wherein the para-occlusal index tray is equipped with a changeable single-use recording index plate configured as a sensor and the plate is covered with an impression material;
biting of the impression material by the patient;
ensuring stable positioning of the para-occlusal index tray so that after hardening of the impression material, the recording device and recorded device are centrally aligned to the axis of symmetry of the patient's face in a defined anatomical relationship; and 
transmitting data originating from the recording device and the recorded device to a control system. 

19.  	The method for recording position of teeth of a patient using reference points of the patient according to claim 18 further comprising:
mounting an additional device to the para-occlusal index tray; and
positioning the recorded device directly on the additional device.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Kopelman (US 2014/0170587) discloses an apparatus/method involving a frame (e.g. 506) configured to be mounted on a head (e.g. Fig. 5) but fails to disclose at least a recording device, a recorded device, a para-occlusal index tray, changeable single-use recording index plate(s), and impression material, as claimed. There would have been no obvious reason(s) to modify the Kopelman apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Kopelman apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Kopelman reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 


III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775